Name: Commission Regulation (EEC) No 3066/92 of 23 October 1992 ending the charges against the tariff ceilings opened for 1992, in the framework generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Hungary
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  chemistry
 Date Published: nan

 No L 308/38 Official Journal of the European Communities 24. 10 . 92 COMMISSION REGULATION (EEC) No 3066/92 of 23 October 1992 ending the charges against the tariff ceilings opened for 1992, in the framework generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Hungary beneficiairies in Annex III of Regulation (EEC) No 3831 /90 as from 1 March 1992 ; whereas the preferen ­ tial tariff period for that country consequently ended on 29 February 1 992 ; Whereas, in respect of the product of the order No 10.0458 originating in Hungary, the relevant ceiling was fixed at ECU 5 513 000 ; whereas on 16 July 1992, the sum of the quantities charged during the 1992 prefe ­ rential period has exceeded the ceiling in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings in respect of Hungary for the product, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of industrial products origina ­ ting in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2), and in particular the second paragraph of Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90 suspension of customs duties in the context of preferential tariff ceilings is granted for 1992 within the limits of the individual ceilings set out in column 6 of Annex I to that Regulation in respect of each of the products or group of products under consideration ; whereas, as provided for in the second paragraph of Article 9 of the said Regulation, the Commission may take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, by virtue of Article 1 of Regulation (EEC) No 1509/92, Hungary was withdrawn from the list of HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceiling opened for 1992 by Regulation (EEC) No 3831 /90 relating to the products indicated in the table below and originating in Hungary, shall cease to be allowed from 27 October 1992 : Order No CN code Description 10.0458 3904 10 00 Polyvinyl chloride, not mixed with any other substances ; other 3904 21 00 polyvinyl chloride 3904 22 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 , as last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6 . 1992, p. !) ¢